MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-13-00796-CV

   TODD PENCARINHA, STEVEN MARSHALL AND ALTIRAS INDUSTRIAL
                     SERVICES, LLC, Appellants

                                          V.
               EMERGENT INDUSTRIAL SOLUTIONS, LP, Appellee

   Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2011-10780).


TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 31st day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                   Appellants and appellee have filed an “Agreed Joint
             Motion to Dismiss Appeal.” After due consideration, the
             Court grants the motion to dismiss the appeal. Accordingly,
             the Court dismisses the appeal.

                    The Court orders that costs shall be taxed against the
             party incurring same.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 31, 2015.
               Per curiam opinion delivered by panel consisting of Chief
               Justice Radack and Justices Bland and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 5, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT